PD-0850-15
                                    IN   THE   COURT       OF       CRIMINAL         APPEALS

                                               FOR   THE    STATE OF TEXAS


       EX PARTE SCOTT                                               §                                       RECEIVED M
           ^ ,i,                                                    §         case no.                    COURT OF CRIMINAL APPEALS
       FILED IN                                                     §
COURT OF CRIMINAL APPEALS                                                                             .        JUL 10 2015
       JUL 10 2015                       MOTION FOR EXTENSION OF TIME
                               TO FILE PETITION FOR DISCRETIONARY REVIEW
                                                                                                          Abel Acosta, Clerk
     Abel Acosta, Clerk
                    COMES NOW JOHNNY QALVIN SCOTT (-HEREAFTER "PETITIONER")...
       MOVING FOR EXTENSION OF TIME TO FILE HIS PETITION FOR DISCRETIONARY
       REVIEW...AND         WOULD      SHOW AS   FOLLOWS...

                                                                I


                   PETITIONER PLEADED NOT GUILTY AND MAINTAINS HIS INNOCENCE

       TO THIS DAY.PETITION MOVED FOR NEW TRIAL ON THE GROUNDS THAT A SELF-

       DEFENSE INSTRUCTION JURY OHARGE WAS DENIED IN OBVIOUS ERROR BY THE
       TRIAL COURT. . -LEAVING PETITIONER WITHOUT HIS DEFENSE CAUSING HIS HARM,
       SEE:ALMANZA V. STATE,686 SW.2d 157 (TEX .CRIM .APP .1985') ... AND. ..
       REQUIRING A        NEW TRIAL.TEXAS COURTS HAVE CONSISTENTLY HELD THAT AN
       ACCUSED IS ENTITLED TO A JURY INSTRUCTION ON EVERY DEFENSIVE                                             ISSUE
       RAISED      BY THE      EVIDENCE...

              HAYES V. STATE,728 SW.2d 804,807-08 (TEX.CRIM.APP. 1987)
              MOON V. STATE,607 SW. 2d 569 (TEX.CRIM.APP.1980)
              GARCIA V., STATE ,605 SW.2d 565,566 (TEX .CRIM .APP .1980)
              JOHNSON V. STATE,571 SW.2d 170,173 (TEX.CRIM.APP.1978)
              WARREN V.         STATE,565 SW.2d 931,933-34 (TEX.CRIM.APP 1978)
              ESPARZA V.         STATE, 520 SW.2d 891,892                     (TEX .CRIM. APP .1979)/


              IT   MATTERS       NOT   WHETHER       THE   EVIDENCE             IS   STRONG OR    WEAK...OR

       WHETHER     THE    TRIAL    COURT    BELIEVES        IT          OR   NOT...IF    THE    EVIDENCE       WAS

       PRESENT     IN    THE    TRIAL,THE      PETITIONER               IS   ENTITLED    TO    HAVE   IT    SUBMITTED

       TO   THE JURY      FOR    ITS   DECISION...

              SHAW V. STATE,510 SW.2d 926 (TEX.CRIM.APP.1974)
             CARTER V.          STATE,515 SW.2d 668 (TEX.CRIM.APP.                            1974)
              SEE ALSO:         'HAYES'    and 'WARREN'                 supra
                 PETITIONER DID NOT TESTIFY... YET AND STILL HIS (3)                                       HOUR
       INTERROGATION (BY POLICE DETECTIVES)                              VIDEO WAS PLAYED FOR THIS JURY.
       THIS VIDEO DISC WAS             EDITTED AND REDACTED                     BY THE STATE TO MAKE              THE



                                                            (1)
 PETITIONER         LOOK GUILTY.THE                      POLICE       REPEATEDLY          MAKE    DAMAGING                AND

CONCLUSORY ALLEGATIONS                        WITHOUT          FACTUAL BASIS.THE PETITIONER'S                               COUNSEL

REPEATEDLY OBJECTED AS POLICE/PROSECUTION VIOLATED TEXAS RULES OF
EVIDENCE 801 and 802...STATEMENTS WERE                                       BLATANT HEARSAY AND WERE                           IN

ADMISSIBLE.         ACCORDING TO THOSE RULES,THE                               STATEMENTS WERE JUST THE

UNBRIDLED OPINIONS OF                        THE    POLICE RELATING             TO WHAT          EVIDENCE             THEY

EITHER DID OR                DID      NOT    HAVE         WHAT THEY          THOUGHT       IT SHOWED... WHETHER

THEY THOUGHT THAT THE PETITIONER WAS BEING TRUTHFUL (OR NOT)...AND

 EVEN STOOPED                TO       CALLING       HIM. .."A COLD-BLOODED                  KILLER... WHICH                  SEVERELY

 PREJUDICED            THE        JURY       AND    HARMED       THIS       PETITIONER.

            POLICE..."WITNESS                        IS    NOT    COMPETENT          TO    EXPRESS          AN       OPINION         AS

                                  TO    TRUTH       OR    FALSITY       OF   OTHER. TESTIMONY                   IN   THE     CASE.."

               BLACK V.                STATE,634 SW.2d 356,357-58 (TEX.APP^DALLAS 1982)

             ..."OFFICERS MAY NOT TESTIFY THAT [THEYJ                                         DID NOT BELIEVE
                              THE       EXPLANATION             THE    ACCUSED GAVE,,,"

               TAYLOR V.                STATE,774 SW.2d 31-34 (TX.APP.HOUS.14th Dist.1989)

         THE      OPINIONS              OF    THE    OFFICERS          ARE    INADMISSIBLE             EVEN          IF    THEY      ARE

 NOT   HEARSAY.              BUT...IN          THIS       CASE...THEIR          STATEMENTS             WERE          CLEARLY         .

 HEARSAY       OPINIONS                AND    ENTIRELY          INADMISSIBLE.

            SAID STATEMENTS..-FOR THREE (3)                                   HOURS DRILLED INTO THE JURORS
 HEADS      AND     HEARTS             PREJUDICED          AND    TAINTED       THAT       JURY.THE             OFFICERS          KEPT

 INTIMATING            THAT           THEY    HAD    CONCLUSIVE             EVIDENCE       AGAINST          THE       PETITIONER

 ...THAT       HE      WAS        A    LIAR...AND          A    "COLD       BLOODED       KILLER"       !       THEREFORE...

 ADMISSION          OF       THESE       STATEMENTS             WAS    AN    ABUSE    OF    DISCRETION.

       .."THE       TEST          FOR    ABUSE       OF    DISCRETION          IS    NOT    WHETHER             IN    THE    OPINION
               OF      THE        REVIEWING          COURT       THE    FACTS       PRESENT       AN    APPROPRIATE                  CASE
                  FOR        THE       TRIAL       COURT'S       ACTION...RATHER...IT                   IS       A   QUESTION OF
                       WHETHER THE                 COURT       ACTED    WITHOUT       REFERENCE             TO       ANY    GUIDING
                  RULES           AND    PRINCIPLES.ANOTHER                   WAY    OF    STATING          THE       TEST      IS
                    WHETHER             THE    ACT       WAS    ARBITRARY       OR    UNREASONABLE..."

             MONTGOMERY                 V. STATE, 810 SW.2d 372,380 (TEX. CRIM. APP .1990') .

       AS    SUCH        THE          PETITIONER          WAS    DEPRIVED       OF    A    FAIR    TRIAL             AND    WAS

 ENTITLED         TO     A    NEW       TRIAL.

                                                                       II

         THIS PETITIONER                      IS    INDIGENT AND CANNOT PURCHASE                            A    COPY OF

 THE TRIAL RECORDS,STATEMENT OF FACTS(REPORTER'S RECORD) NOR THE
 CLERK'S TRANSCRIPTS.HE HAS WRITTEN TO THE TRIAL COURT MOVING FOR A
 COPY OF ALL             STATED HEREIN... THIS WILL TAKE TIME TO BE HEARD AND THEN

 SECURED       BY      PETITIONER.


                                                                      (2)
                                                                        Ill

            PETITIONER            HAS       ALSO       WRITTEN          TO       HIS       APPEAL          COUNSEL          ASKING         FOR

 HIS    ASSISTANCE            IN       THE       MATTER          TO    SECURE          SAID       RECORD.

                                                                        IV

            WITHOUT       THESE         RECORDS             THE       COURT       KNOWS          THAT       THIS       INDIGENT

 PETITIONER          CANNOT            POSSIBLY             RESEARCH             AND       PERFECT          HIS       PETITION: IFOR

 (PROPER) DISCRETIONARY REVIEW.                                       WITHOUT THE RECORDS...WHICH IS PLAIN
 LY AVAILABLE TO ATTORNEYS WITHOUT QUESTION... THIS                                                              INDIGENT PETITION

 ER    CANNOT      ACT       AS    HIS          OWN    ATTORNEY...PRO                      SE.!       THIS       IS    A    DISTINCT             AND

 UNFAIR       DISADVANTAGE.

                                                                        V

              THIS      IS    A    CAPITAL             LIFE WITHOUT                   POSSIBILITY OF                   PAROLE          CASE.

      THE    PETITIONER            IS       A   YOUNG        MAN       OF    TWENTY-THREE                   YEARS          OF    AGE.THERE

 ARE    REPEATED          REFERENCES                  IN    THE       APPELLANT'S                BRIEF...AND                IN    STATE'S

 APPELLEE'S          BRIEF...AND                  IN       THE    APPEAL'S             COURT'S             MEMORANDUM             OPINION             TO

 THE    COURT      REPORTER'S                   RECORD.THE             PETITIONER                MUST       HAVE       THE       RECORD          IN

 HIS    HANDS      TO     PROPERLY               CITE       AND       REFUTE          THE       ISSUESMPRESENTED                      BY    THE

 STATE AND         THE       APPEALS             COURT.OTHERWISE                      IT    IS    A    FUNDAMENTAL                FAIRNESS.

 ISSUE       AND   THAT       IS       WHAT       PLACES          HIM       AT    THE       DISTINCT             DISADVANTAGE                AS       THE

 UNBRIDALED          STATEMENTS                  OF    THESE          INTERROGATING                   OFFICERS             HAD    SUBSTANTIAL

 AND    INJURIOUS            EFFECT             AND    INFLUENCE             IN       DETERMINING                THIS       JURY'S VERDICT.

               KING V.            STATE, 953 SW.2d 266,271 ti>TEX .CRIM. APP .1997 )
       AND         "THE      RELEVANCE                OF    STATEMENTS                BY    INTERROGATING                   OFFICERS
                     HINGES            ON       DEFENDANT'S             RESPONSE                RATHER       THAN          ON    THE       STATE

                          MENTS         CONTENT..."

               KIRK V.            STATE, 199 SW.3d 467 ,473-79(>TX. APP .SAN ANTON.)
               FINCHER            V.    STATE,No.04-12-00489                               CR    2013 WL 5429928 at                *2

               HUMPHREY V.                  STATE,No.01-08-00820-CR 2012 WL 4739925 at                                                       *2

                                                      (TX.APP.HOUS.lst DIST.).
        HEARSAY IS            A    STATEMENT,OTHER THAN ONE                                     MADE       BY THE          DECLARANT

 WHILE       TESTIFYING            AT       TRIAL          OFFERED          TO    PROVE          THE       TRUTH       OF       THE    MATTER

 ASSERTED. . 'KIRK'                at       478-79          and WOOD             V.    STATE ,No .01'-13-00845-CR

                                                                  2014 WL5780273                      at    *5 TX.APP.HOUS.lst.

         HERE,THE         PETITIONER                  MADE        NO    RESPONSE             IN THE          LAST          HOUR    OF      THAT

TAPED       INTERROGATION.SO                    THE    JURY           WAS    SUBJECTED                TO    THE    REPEATED             AND      CON

TINUED      HEARSAY       OPINIONS               OF    A    FRUSTRATED                 OFFICER             SPOUTING             AN..."ENDLESS

LINE OF      INUENDO              PARADING IT                    IN    FRONT          OF   THE        JURY       MEMBERS.THIS               "DRILL

ING"    STACCOTO tURINGLY                       HYPNOTIZED              AN       INDELIBLE             IMPRINT             INTO THE         MINDS

OF   THE JURY       PREJUDICING                  THEM       AGAINST           THIS         PETITIONER.


                                                                       (3)
          THESE OFFICER'S STATEMENTS "MISREPRESENT THE EVIDENCE" AND
AS THEY ARE ON VIDEO ARE NOT SUBJECT TO STANDARD CROSS_EXAMINATION
NOR IMPEACHMENT BY THE COUNSEL FOR THEIDEFENSE.THE APPEALS COURT EVEN
ADMITS THAT THE DETECTIVE:',S STATEMENTS ARE INACCURATE (LIES)...
(i.e. THAT..."ONLY [PETITIONER'S] DNA WAS UNDER [VICTIM'S] NAILS"
SEE:    PAGE 11 OF MEMORANDUM OPINION}

         THIS IS MORE FALSEHOOD DESIGNED TO SWAY THE JURY TO BELIEVE
"GUILT"    WHERE     THERE    IS   NONE.

                                           PRAYER

        WHEREFORE          PREMISES CONSIDERED...THIS PETITIONER SEEKS A
(90) DAY EXTENSION OF TIME IN WHICH TO SECURE THE RECORD...AND TO DO
THE RESEARCH OF THAT RECORD AND TO FORMULATE A PROPER PETITION FOR
DISCRETIONARY REVIEW WHICH IS WORTHY OF THIS HONORABLE COURT'S DE NOVO
CONSIDERATION.SUCH IS REQUIRED IN THE INTERESTS OF JUSTICE AND FUNDA
MENTAL FAIRNESS.           NO REASONABLE JURIST WOULD ASK ANY LESS WERE THEY IN
THE    PLACE   OF   THIS    PETITIONER.

         ALL OF THE ABOVE IS TRUE AND CORRECT TO THE BEST OF THIS
PETITIONER'S KNOWLEDGE AND RECOLLECTION... SWORN UNDER PENALTY OF
PERJURY. ..PURSUANT TO 28U.S.C. § 1746 ON THIsP-^ DAY OF JUNE 2015..
        "; RESPECTFULLY TENDERED                    £jZUyti'yU^rfJ??^^
                                                   (/J0HNN¥'CALVIN SCOTT
                                                     TDCJ    No.   1927796

                                                     W.P.    CLEMENTS      UNIT

                                                      9601    SPUR   591

                                                     AMARILLO,TEXAS
                                                                            79107




                                             (4)